DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 2-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
5.	With respect to independent claims 2, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a conductive path interconnected to each die of the set of IC dice and electrically connected to less than all of the set of signal I/O circuits.
6.	With respect to dependent claim 3-8 since these claims are depending on claim 1, therefore claim 3-8 are allowable subject matter. 
7.	With respect to independent claims 9, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a conductive path interconnected to each die of the set of IC dice and electrically connected to less than all of the set of signal I/O circuits.
8.	With respect to dependent claim 10-15 since these claims are depending on claim 9, therefore claim 10-15 are allowable subject matter. 
7.	With respect to independent claims 16, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a conductive path interconnected to each die of the set of IC dice and electrically connected to less than all of the set of signal I/O circuits.
With respect to dependent claim 17-21 since these claims are depending on claim 16, therefore claim 17-21 are allowable subject matter. 


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Best et al (Pub. No.:  US 2012/0068360).
		Best et al (Pub. No.:  US 2012/0068360) shows stacking chips and I/O circuits.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




HY
07/02/2021
/HAN YANG/
Primary Examiner, Art Unit 2824